Case 1:21-cv-13158 Document1 Filed 06/30/21 Page 1 of 6 PagelD: 1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

JS 44 (Rev. 04/21)

purpose of initiating the civil docket sheet

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. @) PLAINTIFFS

SaMES

Wri

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) 40 Gr (Firm Lou
"Cd GAGLIAS ”
5 Ho, S

Yo} gs
$SG)

df |

sare Tele
handy
_Solicdad Ch
- {fle O

Maite Ce

Cc

{\

gland, Es
ery thi

| re~S 69G%

DEFENDANTS

NOTE:
THE TRACT

Attomeys (if Known)

 

County of
i
County of Residence of First Listed Defendant Cy C hf } Wen

Camden

(IN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

CL] | U.S, Government
Plaintiff

CT] 2 U.S. Government
Defendant

eG Federal Question

(8. Government Not a Party)

C] 4 Diversity
(Indicate Citizensh.

ip of Parties in Hem III)

 

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

TF EF PTF DEF
Citizen of This State 1 1 Incorporated or Principal Place CO 4 []4
of Business In This State
Citizen of Another State CT 2 CT 2 Incorporated and Principal Place E] 5 CO 5
of Business In Another State
Citizen or Subject of a | 3 | 3 Foreign Nation CL] 6 CQ 6

Foreign Country

 

IV. NATURE OF SUIT (piace an "X” in One Box Only)

Click here for: Nature of

 

 

 

 

 

 

 

 

Suit Code Descriptions.
L CONTRACT TORTS FORFEITURE/PENALTY _BANKRUPTCY OTHER STATUTES _ }
110 Insurance PERSONAL INJURY PERSONAL INJURY [1625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane | 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability | 367 Health Care! INTELLECTUAL 400 State Reapportionment
150 Recovery of Overpayment |_] 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judg Slander Personal Injury [| 820 Copyrights 430 Banks and Banking
H 151 Medicare Act |] 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability 368 Asbestos Personal 4 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability Cc 840 Trademark Corrupt Organizations
[] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR |_| 880 Defend Trade Secrets || 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders’ Suits H 355 Motor Vehicle - 371 Truth in Lending Act |_| 485 Telephone Consumer
[_] 190 Other Contract Product Liability [_] 380 Other Personal | |720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury | 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) = Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
[____ REAL PROPERTY 7_ CIVIL RIGHTS PRISONER PETITIONS 790 Other Labor Litigation [| 865 RSI(405(g)) | | 891 Agricultural Acts
|_| 210 Land Condemnation 7 Habeas Corpus: 791 Employee Retirement | 893 Environmental Matters

220 Foreclosure

230 Rent Lease & Ejectinent
240 Torts to Land

245 Tort Product Liability
[_]290 All Other Real Property

 

440 Other Civil Rights
acl Voting
: 442 Employment

443 Housing/

Accommodations

|_| 445 Amer, w/Disabilities -
Employment
| 446 Amer. w/Disabilities -

Other
|] 448 Education

 

463 Alien Detainee

510 Motions to Vacate
Sentence

530 General

535 Death Penalty

Income Security Act

IMMIGRATION

 

Irs

 

895 Freedom of Information

 

_—_ FEDERAL TAX SU

_] 870 Taxes (U.S. Plaintiff
or Defendant)

[_] 871 IRS—Third Party
26 USC 7609

 

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

A
A

462 Naturalization Application
465 Other Immigration
Actions

 

 

 

Act
896 Arbitration
899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
|_| 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X” in One Box Only)

Original
Proceeding

"pel!

VI. CAUSE OF ACTION

2 Removed from
O State Court

3

“ys

Di

 

U.S. Civil Statute un
C

Remanded from
Appellate Court

“VOTO OP Const tuttuaed 1

CO 4 Reinstated or Ol 5 Transferred from

Another District

(specify)

sal a x arg filing (Do not cite jurisdictional statutes unless diversity):
>

Reopened

Transfer

6 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

 

Wht
U

 

 

 

 

 

 

VII. REQUESTEDIN ~~ [] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: C]yes [No
VIII. RELATED CASE(S) NY
IF ANY (See insirucy DOCKET NUMBER
DATE
G/29/3 |
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

— qe _ i _
Case 1:21-cv-13158 Document1 Filed 06/30/21 Page 2 of 6 PagelD: 2

CATALANO LAW
RANDY P. CATALANO, ESQUIRE
ATTORNEY ID# 024491982

401 Kings Highway South, Suite 4A
Cherry Hill, NJ 08034

T: (856) 281-9860

F: (856) 281-9859

Email: reatalano@catalanolaw.net

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

—ee—>—>>>E>E

JAMES WRIGHT,

Plaintiff,
VS. CIVIL ACTION

CIVIL NO.

COMPLAINT
COUNTY OF CAMDEN, OFFICER

BENJAMIN QUINONES, OFFICER LUIS
GONZALEZ, JOHN DOES 1-25 (fictitious
names), and JOHN DOES 26-50 (fictitious
names),

Defendants.

 

 

Plaintiff, James Wright, by way of Complaint against defendants says:

COUNT ONE
(Jurisdiction and Venue)

1. Plaintiff, James Wright, brings this action against defendants to recover
damages for deprivation and violation of his constitutional rights secured by the Fourth and Fourteenth
Amendments to the United States Constitution, by 42 U.S.C. § 1983 and also by the New Jersey Constitution.

2. Plaintiff seeks redress for defendants’ violations of his Fourth Amendment rights to be
free from unlawful arrest, false imprisonment, and malicious prosecution; for their violations of his Fourteenth
Amendment rights to liberty and due process of law; for their violation of his rights provided 42 U.S.C. § 1983;
for conspiring with each other to violate his rights under the Fourth and Fourteenth Amendments; and for their

violations of constitutional rights, including but not limited to his rights to be free from false arrest, false
Case 1:21-cv-13158 Document1 Filed 06/30/21 Page 3 of 6 PagelD: 3

imprisonment, malicious prosecution, emotional distress and other negligent acts and for defendants’ conspiracy
to commit these violations.

3, This court has jurisdiction over this action under 28 U.S.C. § 1331 and 1343 (a) for
violation of constitutional rights as provided in 42 U.S.C. § 1983. Plaintiff seeks monetary damages as well as
attorney’s fees and costs pursuant to 42 U.S.C. § 1988.

4. Plaintiff also invokes the supplemental jurisdiction of this court over his state law claims
against defendants pursuant to 28 U.S.C. § 1367 because these claims form a part of the same case or
controversy.

5. Venue is proper in the District Court pursuant to 28 U.S.C. § 1391 because the acts which

form the basis of these claims occurred in the City of Camden, County of Camden, State of New J ersey.

COUNT TWO
(Parties)
6. Plaintiff, James Wright, is an individual who currently resides at 4 Covington Drive,
Sicklerville, NJ 08081.
7. Defendant, County of Camden, with its offices located at 520 Market Street, Camden, NJ

08102, is a governmental entity, a local public entity and/or an instrumentality for the State of New Jersey,
which manages, controls and/or is responsible for the actions of the Camden County Police Department and/or
its employees.

8. Defendant, County of Camden, with its police department headquarters at 520 Market
Street, Camden, NJ 08102, is a governmental entity, a local public entity and/or an instrumentality for the State
of New Jersey, which employs the police officers who carry out the day-to-day police duties within the County
of Camden and is the entity which is responsible for providing police protection to the residents, inhabitants,
visitors and all other individuals within the lawful boundaries of the County of Camden Point and perform all
activities and services commonly provided by a police department. At all times relevant hereto, Defendant,
County of Camden, was the employer of the police officers and/or other individuals involved in the subject
incident which is more fully described hereinafter and was responsible for the supervision and conduct of said

officers.
Case 1:21-cv-13158 Document1 Filed 06/30/21 Page 4 of 6 PagelD: 4

9. Defendants, Officer Benjamin Quinones, Officer Luis Gonzalez, and John Doe Police
Officers 1-25 (fictitious names), were police officers employed by the County of Camden and at all times
relevant hereto were responsible for the maintenance and control of public safety for the County of Camden.

11. Defendants, John Does 26-50, are fictitious designations for unknown or unidentified
parties to this action who were employees of the County of Camden who may have been responsible for the
actions and/or inactions of the other defendants named herein.

12. At all times relevant hereto, the defendants, Officer Benjamin Quionones, Officer Luis
Gonzalez, John Doe Police Officers 1-25 (fictitious names) and/or John Does 26-50, were acting under color of
State Law pursuant to their sworn authority as police officers and/or other employees of the County of Camden.

13. In this action, the Plaintiff, James Wright, asserts that he was deprived of his
constitutional rights, privileges and immunities secured by the Fourth and Fourteenth Amendments.

COUNT THREE
(Facts)

14. At all relevant times alleged herein, Plaintiff, James Wright, was a resident of the City of
Camden, County of Camden, New Jersey.

15. The incident in question took place on July 1, 2019 after 11:00 p.m. while Plaintiff,
James Wright, was attempting to go to bed in order to be up for work the following morning at 4:00 a.m.

16. Apparently, Mr. Wright’s former girlfriend, Juvya Pickett, contacted the County of
Camden police department claiming that plaintiff had just assaulted her and that he was in possession of a
handgun.

17. Ms. Pickett’s statements to the police were neither accurate nor true and were clearly
inconsistent which should have been clear to the defendant police officers.

18. Instead of waiting to obtain the plaintiffs version of events, the defendant police officers
instead knocked on plaintiff's door without a warrant and arrested him and brought him down to the police
station.

19. Plaintiff was charged with unlawful possession of a handgun, certain person not to have a

weapon and aggravated assault on the Complainant.
Case 1:21-cv-13158 Document1 Filed 06/30/21 Page 5 of 6 PagelD: 5

20. Plaintiff was incarcerated and spent seven (7) days in the Camden County Jail before
being released.

21. Two of the charges were dismissed and the remaining charge was downgraded to a
Municipal Court offense where it was also dismissed.

22. The charges were all dismissed which acknowledges and confirms that there was an
absence of probable cause for plaintiffs arrest, incarceration or prosecution.

23. The information and/or evidence provided by the defendant officers to the judge in order
to show probable cause was insufficient, inaccurate and/or untrustworthy.

24. Asa direct and proximate result of said arrest charges and incarceration, plaintiff was
caused to lose his Iron Workers Union Employment, in the amount of approximately $15,000.00, his apartment
and as well suffered emotional distress.

25. The Defendants’ actions also constituted a violation of Plaintiff's constitutional rights for
which he is entitled to damages, attorney fees and costs.

COUNT FOUR

(42 U.S.C. § 1983 Fourth Amendment Violations Against Individual Defendants)

26. Plaintiff repeats and reasserts the contents of all preceding paragraphs as if set forth at
length herein.

27. Plaintiff's wrongful arrest and false imprisonment by the defendants jointly, severally

and/or in the alternative was carried out with malice and without legal justification or probable cause.

28. As a direct and proximate result of the defendant Officers, Plaintiff sustained emotional
distress, was unable to attend to his usual and customary affairs, including lost wages from work and was
otherwise injured and damaged.

WHEREFORE, plaintiff, James Wright, demands judgment against Officer Benjamin
Quionones, Officer Luis Gonzalez, John Does 1-25 and/or John Does 26-50 (fictitious names) for compensatory

damages and punitive damages together with interest, attorney fees and costs of suit.
Case 1:21-cv-13158 Document1 Filed 06/30/21 Page 6 of 6 PagelD: 6
COUNT FIVE
(New Jersey State Constitution Violations Against Individual Defendants)

29. __ Plaintiff repeats and reasserts the contents of all preceding paragraphs as if set forth at
length herein.

30. The aforesaid improper actions of the individual defendant Police Officers also violated
Plaintiff's clearly established constitutional rights under the New Jersey State Constitution.

31.  Plaintiffis entitled to seek redress for the previously referenced improper actions in a
private civil action pursuant to the New Jersey Civil Rights Act.

32. Asa direct and proximate result of the aforementioned violations of the Plaintiff's state
law rights, he sustained the aforementioned injuries and damages.

33. Plaintiff is also entitled to attorney fees pursuant to N.J.S.A. 10:6-2, for the claims set
forth herein.

WHEREFORE, plaintiff, James Wright, demands judgment against Officer Benjamin
Quionones, Luis Gonzalez, John Does 1-25 and/or John Does 26-50 (fictitious names), for compensatory
damages and punitive damages together with interest, attorney fees and costs of suit.

JURY DEMAND
Plaintiffs hereby demands a jury trial as to all issues.
DESIGNATION OF TRIAL COUNSEL

Randy P. Catalano is hereby designated as trial counsel.

heily 7 lia

Randy Pf ¥ PY Catalano, Esquire
Attorney for Plaintiff

Dated: June 30, 2021
